United States Court of Appeals
                     For the First Circuit


No. 12-2184

                       PHILLIP GOLDSTEIN,

                      Plaintiff, Appellant,

                               v.

                        WILLIAM F. GALVIN,
         SECRETARY OF THE COMMONWEALTH OF MASSACHUSETTS,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]



                             Before

                   Torruella, Selya and Lipez,
                         Circuit Judges.



     Andrew Good, with whom Philip G. Cormier and Good & Cormier
were on brief, for appellant.
     Pierce O. Cray, Assistant Attorney General, with whom Martha
Coakley, Attorney General, was on brief, for appellee.



                          June 10, 2013
            SELYA, Circuit Judge. A hoary proverb teaches that large

oaks from little acorns grow.             That is a natural progression.              This

case, however, features a less natural progression: an obscure

violation    of   a    state       securities       regulation,       not    especially

egregious in itself, has led to a litigation extravaganza — an

extravaganza that pits a prominent hedge fund operator against a

state official with broad regulatory authority over the securities

industry. This appeal is the latest (but, we fear, not necessarily

the last) chapter in the tale.

            The   matter         before    us     turns   on   allegations      in    the

plaintiff's amended complaint that the state official used his

oversight powers to retaliate unlawfully against the plaintiff for

his opposition        to   what    he     deems    excessive       regulation    of    the

securities industry.             The case raises a farrago of interesting

questions about the scope and extent of the immunities afforded to

state   officials      whose      duties      encompass     both    adjudicatory      and

prosecutorial     functions.            The     district    court     resolved    these

questions   against        the    plaintiff        and    dismissed    the    action.

Goldstein v. Galvin, No. 10-10139, 2012 WL 4481206, at *2-4 (D.

Mass. Sept. 28, 2012).            After careful consideration, we affirm.

I.   BACKGROUND

            Plaintiff-appellant Phillip Goldstein is a principal of

Bulldog Investors General Partnership, a hedge fund business.                           By

his own description, the plaintiff is "an outspoken public critic


                                           -2-
of excessive regulation of hedge funds." He takes particular pride

in having invalidated a bothersome federal securities rule.                 See

Goldstein v. SEC, 451 F.3d 873 (D.C. Cir. 2006).

            Defendant-appellee       William     F.     Galvin,   an     elected

official, is the Secretary of the Commonwealth of Massachusetts.

Under state law, the Secretary is charged with oversight of the

local securities industry. See Mass. Gen. Laws ch. 110A, § 406(a).

The plaintiff alleges that, in retaliation for his anti-regulatory

stance, the Secretary "induced prosecutorial advocates in the

Enforcement Section of the Massachusetts Securities Division to"

prosecute    an    administrative     complaint       against     him.      The

administrative complaint (which named as respondents the plaintiff

and other individuals and entities) was filed on January 31, 2007.

It charged the respondents with violating the Massachusetts Uniform

Securities Act (the Act), Mass. Gen. Laws ch. 110A, § 301, by

offering    unregistered    securities     for   sale    in   Massachusetts.

Although the Secretary did not sign the complaint — it was signed

instead by four of his minions in the Enforcement Section — the

Secretary is charged with enforcing the Act and can delegate that

authority to others.       See id. § 406(a); see also id. ch. 9, § 10A.

            In    answering    the     administrative         complaint,     the

respondents interposed a number of affirmative defenses, including

a defense premised on the First Amendment.              During the course of

the administrative proceeding, the hearing officer ruled that the


                                     -3-
First Amendment issue was not in play and rejected the other

affirmative defenses.           The acting director of the Securities

Division adopted the hearing officer's findings, decided that the

respondents had violated the Act, ordered them to cease and desist,

and imposed a fine.

            The respondents sought judicial review.                 Their efforts

were unsuccessful.      See Bulldog Investors Gen. P'ship v. Sec'y of

the Commonwealth (Bulldog I), 929 N.E.2d 293, 303 (Mass. 2010).

Like the administrative proceeding itself, that review did not

encompass the First Amendment issue.             Id. at 301-02.

            During the pendency of the proceedings described above,

the respondents (including the plaintiff) filed a separate action

in a Massachusetts state court in an attempt to vindicate their

First Amendment rights. See Bulldog Investors Gen. P'ship v. Sec'y

of the Commonwealth (Bulldog II), 953 N.E.2d 691 (Mass. 2011).

This action, brought pursuant to 42 U.S.C. § 1983 against the

Secretary      in     his      official       capacity,       challenged       "the

constitutionality of the [state] regulations that prohibit general

solicitation    and   advertising       by    anyone     offering      unregistered

securities,"    which       allegedly   infringed      upon   the      respondents'

"constitutional[] entitle[ment] to maintain their Web site and

communicate    with   any     interested      person."      Id.   at    700.   The

Massachusetts courts, up to and including the Supreme Judicial

Court, rejected these section 1983 claims.               Id. at 718.


                                        -4-
            Before the dust had settled (that is, while Bulldog I and

Bulldog II were still pending on appeal in the state court system),

the plaintiff commenced another section 1983 action.                 This action,

filed in the federal district court, alleged that the Secretary had

(i)   induced     the    Enforcement   Section       to    deviate   from     normal

investigatory practices and charging standards; (ii) induced the

Enforcement Section to file the administrative complaint; and (iii)

gone out of his way to announce, on his website, that "Secretary

Galvin    Charges       Phillip   Goldstein    and     Bulldog   Investors        for

unregistered securities offering."             The district court dismissed

the suit, concluding that the defendant was absolutely immune with

respect    to     the    prosecution   of     the     enforcement      action     and

qualifiedly immune with respect to the website announcement.                      See

Goldstein, 2012 WL 4481206, at *2-3.

            This timely appeal ensued.              Because the district court

dismissed the complaint on immunity grounds, we review de novo.

Coggeshall v. Mass. Bd. of Regist. of Psychologists, 604 F.3d 658,

662 (1st Cir. 2010).        In that endeavor, we take as true the well-

pleaded facts set forth in the plaintiff's amended complaint.                     See

SEC v. Tambone, 597 F.3d 436, 438 (1st Cir. 2010) (en banc).

II.   CLAIM PRECLUSION

            The     Secretary     argues     that    the    doctrine     of     claim

preclusion barred the maintenance of the underlying action.                      This

argument hinges on the preclusive effect of Bulldog II.


                                       -5-
            When a federal court considers the preclusive effect of

an    earlier    state     court judgment,       it must    apply      that   state's

preclusion principles.           See Migra v. Warren City Sch. Dist. Bd. of

Educ., 465 U.S. 75, 81 (1984); see also 28 U.S.C. § 1738.                        This

remains true even when the new case poses a quintessentially

federal question.          See Geiger v. Foley Hoag LLP Ret. Plan, 521 F.3d

60, 66 (1st Cir. 2008). Accordingly, we look here to Massachusetts

preclusion principles.

            Under Massachusetts law, "[c]laim preclusion makes a

valid, final judgment conclusive on the parties and their privies,

and prevents relitigation of all matters that were or could have

been adjudicated in the action."            Kobrin v. Bd. of Regist. in Med.,

832    N.E.2d    628,      634   (Mass.   2005)      (internal    quotation     marks

omitted).        Three     elements   must      be   satisfied    to   trigger   the

application of this doctrine: the parties to the prior and present

actions must either be identical or in privity; the causes of

action must arise out of the same nucleus of operative fact; and

the prior action must have produced a final judgment on the merits.

See id.     In this instance, our inquiry begins and ends with the

first element.

            In Bulldog II, suit was brought against the Secretary in

his official capacity.            Here, however, the suit is against the

Secretary       in   his    individual    capacity.        This   distinction      is

critically important.


                                          -6-
          "[O]fficial-capacity    suits   generally   represent   only

another way of pleading an action against an entity of which an

officer is an agent . . . ."     Monell v. Dep't of Soc. Servs. of

N.Y., 436 U.S. 658, 690 n.55 (1978).   In other words, "an official-

capacity suit is, in all respects other than name, to be treated as

a suit against the entity."   Kentucky v. Graham, 473 U.S. 159, 166

(1985).   This means, of course, that a public official, sued only

in his official capacity, is a proxy for the government entity that

employs him and is in privity with that entity.          See Town of

Seabrook v. New Hampshire, 738 F.2d 10, 11 (1st Cir. 1984) (per

curiam). The situation is quite different when an official is sued

in his individual capacity.    By definition, such a suit takes aim

at the individual, not the government entity with which he is

associated.   Such a defendant is, therefore, not considered to be

in privity with the government entity.        See, e.g., Conner v.

Reinhard, 847 F.2d 384, 395 (7th Cir. 1988).

          The flipside of this coin is that a person sued in his

official capacity is a different party, in contemplation of law,

than the same person sued in his individual capacity.     It follows

inexorably that a person sued only in his official capacity is

neither identical to, nor in privity with, the same person sued in

his individual capacity.   See Mitchell v. Chapman, 343 F.3d 811,

823 (6th Cir. 2003); Andrews v. Daw, 201 F.3d 521, 526 (4th Cir.

2000); Howell Hydrocarbons, Inc. v. Adams, 897 F.2d 183, 188 (5th


                                 -7-
Cir. 1990); Willner v. Budig, 848 F.2d 1032, 1034 n.2 (10th Cir.

1988) (per curiam); Conner, 847 F.2d at 395-96; Gregory v. Chehi,

843 F.2d 111, 119-21 (3d Cir. 1988); Headley v. Bacon, 828 F.2d

1272, 1279 (8th Cir. 1987); Roy v. City of Augusta, 712 F.2d 1517,

1521-22 (1st Cir. 1983); see also Restatement (Second) of Judgments

§ 36(2).      The upshot is that a person who is sued in one capacity

(whether official or individual) cannot assert a defense of claim

preclusion in a later action in which he is sued in a different

capacity.

              We   conclude,   therefore,    that    "an   official   who   has

litigated [a claim] in his official capacity is not precluded from

relitigation in his personal capacity." 18A Charles Alan Wright et

al., Federal Practice and Procedure § 4458 (2d ed. updated Apr.

2013).     Similarly, we conclude that a person who has defended a

suit brought against him in his official capacity is not protected

by principles of claim preclusion from a subsequent suit brought

against him by the same plaintiff(s) in his individual capacity.1

Based    on   these   conclusions,   we     reject   the   Secretary's   claim

preclusion argument.       Because the Secretary was sued only in his

official capacity in Bulldog II, the plaintiff is not precluded

from bringing this second section 1983 action against the Secretary

in his individual capacity.


     1
      To be sure, principles of issue preclusion might nonetheless
apply. See, e.g., Kobrin, 832 N.E.2d at 634. Here, however, the
Secretary does not raise any defense premised on issue preclusion.

                                     -8-
III.   ABSOLUTE IMMUNITY

            42 U.S.C. § 1983 creates a private right of action

through which plaintiffs may recover against state actors for

constitutional violations.        See Rehberg v. Paulk, 132 S. Ct. 1497,

1501-02 (2012).      "Claims of retaliation for the exercise of First

Amendment   rights     are    cognizable      under   §   1983."        Powell   v.

Alexander, 391 F.3d 1, 16 (1st Cir. 2004).

            Section    1983    does    not,   however,     have    an   unlimited

remedial reach.   Among other things, it "was not meant to effect a

radical departure from . . . the common-law immunities applicable

in tort suits."   Rehberg, 132 S. Ct. at 1502.             Courts must look to

federal law in appraising the viability of immunity defenses in

section 1983 actions.        Wang v. N.H. Bd. of Regist. in Med., 55 F.3d

698, 701 (1st Cir. 1995).             The immunity-seeker must carry the

devoir of persuasion to show that an immunity applies.                  See Burns

v. Reed, 500 U.S. 478, 486 (1991).

            Immunities    come    in   various    shapes     and   sizes.        The

Secretary's principal defenses in this case implicate claims of

absolute immunity from suit. Absolute immunity applies to a narrow

swath of public officials, including "judges performing judicial

acts within    their     jurisdiction,"       "prosecutors    performing     acts

intimately associated with the judicial phase of the criminal

process," and agency officials with functions similar to judges

and/or prosecutors.          Bettencourt v. Bd. of Regist. in Med. of


                                       -9-
Mass., 904 F.2d 772, 782 (1st Cir. 1990) (internal quotation marks

omitted); see Butz v. Economou, 438 U.S. 478, 508-17 (1978).                  The

protection afforded by an absolute immunity endures even if the

official   "acted   maliciously    and    corruptly"   in    exercising       his

judicial   or   prosecutorial    functions.        Wang,    55   F.3d   at   702

(internal quotation marks omitted).         It likewise endures "in the

presence of 'grave procedural errors.'" Nystedt v. Nigro, 700 F.3d

25, 32 (1st Cir. 2012) (quoting Stump v. Sparkman, 435 U.S. 349,

359 (1978)). The imperviousness of this protection is no accident:

"[a]lthough this concept of absolute immunity allows some abuses of

official power to go unredressed, it is necessary for the effective

administration of government that government workers be able to

perform their jobs without fear of liability."                   Ricci v. Key

Bancshares of Me., Inc., 768 F.2d 456, 462 (1st Cir. 1985).

           In determining whether an official qualifies for absolute

immunity, an inquiring court must examine the particular functions

that the official performs.       See Buckley v. Fitzsimmons, 509 U.S.

259, 269 (1993).

           By   statute,   the    Secretary   is    responsible     for      both

adjudicatory and prosecutorial functions with respect to the Act.

See Mass. Gen. Laws ch. 110A, §§ 406-408; id. ch. 9, § 10A.                  The

Secretary asseverates that the actions of which the plaintiff




                                   -10-
complains are protected under principles of judicial immunity,

prosecutorial immunity, or both.2          We test this asseveration.

           An    inquiry   into   the     existence   vel   non   of   judicial

immunity encompasses three questions.           First, we ask whether the

defendant carries out traditional adjudicatory functions.                  See

Bettencourt, 904 F.2d at 783.       If so, we ask whether the defendant

is called upon to decide cases that are "sufficiently controversial

that, in the absence of absolute immunity, he would be subject to

numerous damages actions."          Id.     If the answers to these two

queries are affirmative, we then ask whether the defendant performs

his   adjudicatory    functions     "against    a     backdrop    of   multiple

safeguards designed to protect [the plaintiff's] constitutional

rights."   Id.     We explain briefly why we need not conduct this

tripartite inquiry here.

           "Judicial acts are those that are 'intimately associated'

with the judicial function."            Nystedt, 700 F.3d at 31 (quoting

Burns, 500 U.S. at 486).          The bedrock judicial function is, of

course, the adjudication of disputes.               Id.     Other traditional

judicial functions include such things as "weighing evidence,



      2
       Courts have used terms like "judicial immunity," "quasi-
judicial   immunity,"  "prosecutorial   immunity," and   "quasi-
prosecutorial immunity" interchangeably. That imprecision arises
because the doctrines sometimes apply to officials, like the
Secretary, who are neither members of the judicial branch nor
prosecutors in the classic sense. For ease in exposition, we use
here the unadorned terms "judicial immunity" and "prosecutorial
immunity."

                                    -11-
making factual findings, reaching legal determinations, choosing

sanctions, and expounding reasons for [] decisions."                       Coggeshall,

604 F.3d at 663.

            In his amended complaint, the plaintiff concedes, as he

must, that the Secretary has "comprehensive power to interpret the

Act to determine if it has been violated, . . . to adjudicate

whether any violations . . . occurred, and to impose sanctions for

violations      of   the   Act    or    the   rules    and    regulations       adopted

thereunder."         This concession has deep roots in the statutory

scheme,    which     imbues      the   Secretary      with    a    host    of   judicial

functions:

            C          holding adjudicatory hearings and, in the course
                       of them, administering oaths and affirmations,
                       subpoenaing witnesses, compelling the attendance
                       of witnesses, taking evidence, and requiring the
                       production of documents and other materials, see
                       Mass. Gen. Laws ch. 110A, § 407(b);

            C          after providing notice and opportunity for a
                       hearing, determining that a person has violated
                       the Act, id. § 407A(a); and

            C          ordering those who have violated the Act to cease
                       and desist as well as imposing other penalties
                       and sanctions, id.

All of these functions are intimately associated with the judicial

task.     They are not, however, put in issue by the plaintiff's

amended complaint.

            The      retaliation       alleged   in    this       case    involves   the

Secretary's actions in choosing to bring, and actually bringing,

the enforcement action.                It does not involve the Secretary's

                                          -12-
actions in regard to the actual decisionmaking process; that is,

the Secretary's performance of his core judicial functions.         The

plaintiff has offered no developed argumentation connecting the

alleged retaliation to the Secretary's performance of these latter

functions.     Consequently, we need not pursue the judicial immunity

inquiry.     See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990) (explaining "that issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed

waived").     Even though the Secretary performed judicial functions

in the enforcement action, the plaintiff's retaliation claim, as

presented here, does not implicate those functions.

            This conclusion does not end our odyssey.      The plaintiff

vociferously challenges the Secretary's performance of non-judicial

acts.   The Secretary responds by asserting that his performance of

these non-judicial acts is entitled to prosecutorial immunity.       We

turn to that assertion.

            The baseline rule is that a state official who performs

prosecutorial functions, including the initiation of administrative

proceedings that may result in legal sanctions, is absolutely

immune from damages actions.       See Wang, 55 F.3d at 701; see also

Butz,   438     U.S.   at   516.     By   statute,   the    Secretary's

responsibilities include administering and enforcing the Act, see

Mass. Gen. Laws ch. 9, § 10A; id. ch. 110A, § 406(a); instituting

proceedings, see id. ch. 110A, § 407(d); and determining whether


                                   -13-
grounds exist to believe that "any person has violated . . . any

provision of" the Act, id. § 407(a).

            The Secretary exercised these powers in the case at hand.

In doing so, he was performing prosecutorial functions.               Acts that

collectively comprise the pursuit of an enforcement action fit

snugly within the realm of traditional prosecutorial functions.

See, e.g., Butz, 438 U.S. at 516; Wang, 55 F.3d at 701.

            In an effort to blunt the force of this reasoning, the

plaintiff maintains that the Secretary acted beyond the bounds of

prosecutorial immunity by "induc[ing] prosecutorial advocates" to

file the administrative complaint.            This divests an official of

immunity,    the   plaintiff   says,    because    there    is    a    material

difference between prosecuting a case (which comes within the scope

of immunity) and inducing its prosecution (which falls outside the

scope of immunity). While this dichotomy may be helpful in certain

circumstances, it has no bearing here.

            The plaintiff's argument relies disingenuously on the

Supreme Court's decision in Hartman v. Moore, 547 U.S. 250 (2006).

There, postal inspectors were alleged to have induced an Assistant

United States Attorney to initiate a prosecution.           See id. at 254,

262. The Court explained that the postal inspectors were strangers

to   the   prosecutorial   process     and,    therefore,   did       not   enjoy

prosecutorial immunity.     See id. at 261-62.




                                  -14-
             Hartman is easily distinguishable.                Here, unlike in

Hartman, the defendant is not an outsider who seeks to persuade a

prosecutor to initiate a proceeding.            Rather, the Secretary is the

official statutorily charged with enforcing the Act.                     That the

Secretary     may    have    ordered     subordinates     to    carry    out    his

prosecutorial functions is not equivalent to inducement.                 Compare,

e.g., The American Heritage Dictionary of the English Language 1238

(4th ed. 2000) (defining "order" as "[t]o issue a command or

instruction"), with, e.g., id. at 894 (defining "induce" as "[t]o

lead   or   move,    as     to   a   course    of   action,    by   influence    or

persuasion").       In the last analysis, it is difficult to fathom how

the Secretary could "induce" his subordinates, whose only authority

was that which he had delegated to them, to bring an enforcement

action that he himself was empowered to bring.

             We add, moreover, that — contrary to the plaintiff's

importunings — this delegation did not in any way, shape, or form

curtail the Secretary's prosecutorial immunity.                If a function is

protected by an absolute immunity, it does not matter if a higher-

ranking     official      delegates    that    function   to   a    lower-ranking

official. Notwithstanding the delegation, the scope of immunity is

measured by reference to the higher-ranking official.                   See Ricci,

768 F.2d at 462.

             The plaintiff also argues that some of the Secretary's

acts were investigatory and, thus, not entitled to prosecutorial


                                        -15-
immunity.       The Secretary's only involvement, he suggests, was in

inducing the prosecution without sufficient cause or investigation.

To   this end,       the   plaintiff    alleges    that    "[n]o    discovery was

conducted and no depositions of witnesses . . . were taken before

the complaint was filed and served in order to investigate" the

plaintiff's role in the activities under scrutiny.

             The   plaintiff    is     fishing    in   an empty     stream.        His

argument ignores the Court's teaching that "[t]he duties of the

prosecutor in his role as advocate for the State involve actions

preliminary to the initiation of a prosecution and actions apart

from the courtroom."         Imbler v. Pachtman, 424 U.S. 409, 431 n.33

(1976).     Refined to bare essence, the argument amounts to no more

than an accusation that the Secretary failed to investigate enough

—    a   creative,     but   plainly     unavailing,      reformulation       of    an

underlying challenge to the decision to prosecute.                  See Butz, 438

U.S. at 516; Wang, 55 F.3d at 701.

             The plaintiff makes a further effort to overcome the

defense    of    absolute    immunity.      He    posits    that,    even   if     the

Secretary is theoretically entitled to immunity for his judicial or

prosecutorial functions in isolation, he cannot enjoy absolute

immunity in a scenario in which he is statutorily charged with both

functions. In the plaintiff's view, these dual roles place so much

power in a single official's hands that ordinary immunity rules do

not hold sway.


                                        -16-
             The major flaw in the fabric of this argument is that we

have decided, time and again, that officials who exercise both

judicial and prosecutorial functions may nonetheless be entitled to

absolute immunity.         See, e.g., Coggeshall, 604 F.3d at 662-63;

Wang, 55 F.3d at 701; Bettencourt, 904 F.2d at 782 & n.13.                     The

rationale is straightforward: standard judicial immunity applies to

the    official's    judicial    functions      and     standard     prosecutorial

immunity applies to the official's prosecutorial functions.                    See

Wang, 55 F.3d at 701; Bettencourt, 904 F.2d at 782 & n.13.                    These

decisions are controlling here.

             The plaintiff, represented by ingenious counsel, rejoins

that   our   prior   dual-role    decisions       are    inapposite     for   three

reasons.     We reject each of the proffered reasons.

             First, the plaintiff denigrates our prior dual-role cases

as "licensing board cases" that "involved claims against officials

for    alleged    unfairness     in     the    performance     of    adjudicatory

functions." His case, he says, is different: he is challenging the

Secretary's      actions   in   going    forward      with   the    administrative

complaint, not the equities of the administrative decision itself.

             This is a distinction without a difference.               Even if the

cases can be distinguished on this basis, we do not see how any

such distinction is relevant to the immunity analysis.

             Second, the plaintiff points out that none of our earlier

cases "involved claims against a single individual empowered to


                                        -17-
exercise   the   full   panoply    of   functions"      conferred    upon   the

Secretary.     This is true as far as it goes, but it does not take

the plaintiff very far.        Although our precedents have involved

multi-person     boards,   other   courts   have   had    scant     difficulty

concluding that dual-role individuals, like members of dual-role

boards, may be absolutely immune.        See Reed v. Vill. of Shorewood,

704 F.2d 943, 951-54 (7th Cir. 1983); D'Agostino v. N.Y. State

Liquor Auth., 913 F. Supp. 757, 767-69 & n.5 (W.D.N.Y.), aff'd, 104

F.3d 351 (2d Cir. 1996) (unpublished); cf. Brown v. DeBruhl, 468 F.

Supp. 513, 520 (D.S.C. 1979) (finding absolutely immune sheriff

with "dual status of a quasi-prosecutor and [] a witness").

Consistent   with   these    decisions,     we   hold    that   a   government

official's dual status as one who performs both adjudicatory and

prosecutorial functions does not deprive him of an otherwise

applicable immunity defense.

           Finally, the plaintiff contends that our prior cases are

distinguishable because the Secretary "delegated the adjudicative

function and power to lawyers who have attorney-relationships with

the agency's prosecutorial arm" and, thus, suffered from conflicts

of interest. This is whistling past the graveyard: the plaintiff's

contention overlooks that "[t]he Supreme Court has established that

an accusation of a conflict of interest does not trump a claim of

absolute immunity."        Guttman v. Khalsa, 446 F.3d 1027, 1033-34

(10th Cir. 2006) (citing Mireles v. Waco, 502 U.S. 9, 11 (1991)).


                                   -18-
            As    a     fallback,    the    plaintiff    insists      that    absolute

immunity cannot shield the Secretary's dual roles because checks

and   balances,          which     would     otherwise        prevent      abuses   in

administrative enforcement actions, are lacking.                    In his view, the

Secretary's dual-role status is, in itself, a corruption of any

safeguards       that    otherwise     attend      administrative       enforcement

proceedings.       In support, he notes that Butz (the seminal case

applying absolute immunity to administrators) was premised in part

on safeguards found in the Administrative Procedure Act (APA),

e.g., 5 U.S.C. § 554.            See 438 U.S. at 513-14.

            This thesis does not hold water.                  While the Butz Court

did discuss the evolution of the APA in laying the historical

groundwork for its holdings on immunity, see, e.g., id., safeguards

identical    to    those    contained       in    the   APA   are   "not     necessary

preconditions to claiming absolute immunity," Knowlton v. Shaw, 704

F.3d 1, 9 (1st Cir. 2013) (internal quotation marks omitted).

            In all events, even in a dual-role setting the safeguards

in place here are consistent with the kind of safeguards that

should accompany the availability of absolute immunity. Cf. Silvia

v. Secs. Div., 810 N.E.2d 825, 834 (Mass. App. Ct. 2004) (upholding

the Securities Division enforcement mechanism and observing that

"it is commonplace in administrative practice that cases prosecuted

by an agency's enforcement section are decided by that agency's

adjudicators, be they the individual or board who head the agency


                                           -19-
or a separate hearings section").         Typically, such safeguards are

drawn from a menu of items that include the right to be represented

by counsel, access to a transcribed record, the right to present

witnesses and documentary evidence, the right to cross-examine, a

written final opinion guided by precedents, and the availability of

judicial review.    See Butz, 438 U.S. at 512; Bettencourt, 904 F.2d

at 783.

            The plaintiff had the benefit of all of these safeguards

in the administrative proceeding here.        He received fair notice of

the proceeding and the charges against him.          See Mass. Gen. Laws

ch. 30A, § 11(1).    A record was kept.       See id. § 11(6); 950 Mass.

Code Regs. § 10.09(m), (o).       Evidence was taken and vetted.        See

Mass. Gen. Laws ch. 30A, § 11(2), (4); 950 Mass. Code Regs.

§ 10.09(h), (i).    The plaintiff had the right to representation by

an attorney.     950 Mass. Code Regs. § 10.03(a).        He had the right

both to call witnesses and to submit rebuttal evidence. Mass. Gen.

Laws ch. 30A, § 11(3).      He had the right to cross-examine.        Id.;

950 Mass. Code Regs. § 10.09(h)(1).         The proceeding culminated in

a reasoned decision, see Mass. Gen. Laws ch. 30A, § 11(8); 950

Mass. Code Regs. § 10.09(p), subject to a right to judicial review,

Mass. Gen. Laws ch. 30A, § 14; id. ch. 110A, § 411(a).           In short,

the process was adversarial.

            At   first   blush,   this    panoply   of   safeguards   seems

adequate.    The plaintiff, however, challenges this conclusion on


                                   -20-
the basis of the Secretary's status as an elected official.      We

think that this emphasis is misplaced.

          To be sure, the Butz Court noted that insulation from

political pressures is a factor to be considered in measuring the

adequacy of available safeguards.     See 438 U.S. at 512-13.   But

neither Butz nor any other decision of which we are aware stands

for the proposition that elected status, without more, requires

heightened safeguards.   The case law suggests the opposite.    See,

e.g., Keystone Redev. Partners, LLC v. Decker, 631 F.3d 89, 98 &

n.4 (3d Cir. 2011); Miller v. Davis, 521 F.3d 1142, 1145 (9th Cir.

2008); Brown v. Griesenauer, 970 F.2d 431, 439 (8th Cir. 1992).

          For present purposes, it suffices to say that the elected

status of an official who performs judicial or prosecutorial

functions is a factor to be considered in weighing the adequacy of

safeguards.   See Butz, 438 U.S. at 512-14.    But elected status,

without more, is not a trump card that cancels out an otherwise

applicable immunity.3

          To say more on the immunity issues would be to paint the

lily.4   As material here, some of the Secretary's functions are


     3
       We note that election of judges is commonplace among the
fifty states and, were the law cast as the plaintiff envisions it,
an elected judge would never receive absolute immunity.        See
Keystone Redev. Partners, 631 F.3d at 98 n.4.
     4
       The plaintiff has contrived a golconda of other arguments,
not specifically addressed here, as to why absolute immunity does
not attach. None of these arguments has merit and we reject them
out of hand.

                               -21-
judicial; some are prosecutorial.    Notwithstanding his dual roles,

he is — with one exception — entitled to absolute immunity from the

plaintiff's suit.     We turn next to that exception.

IV.   THE STATEMENT

           There is one loose end: the plaintiff complains of an

allegedly retaliatory act that is not within the scope of either

judicial or prosecutorial immunity, specifically, the use of the

plaintiff's name in the public announcement of the enforcement

proceeding on the Secretary's website. The district court disposed

of this claim on the basis of qualified immunity.       See Goldstein,

2012 WL 4481206, at *3.    We choose instead to meet it head-on.   See

Coggeshall, 604 F.3d at 662 (explaining that the court of appeals

may affirm an order of dismissal on any ground made manifest by the

record).

           To state a claim for relief, a section 1983 complaint

must contain "a short and plain statement of the claim showing that

the pleader is entitled to relief."      Fed. R. Civ. P. 8(a)(2).

While a complaint need not include detailed factual allegations, it

"must contain sufficient factual matter to state a claim to relief

that is plausible on its face."    Grajales v. P.R. Ports Auth., 682

F.3d 40, 44 (1st Cir. 2012) (internal quotation marks omitted); see

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).




                                 -22-
             Assessing the sufficiency of a pleading entails a two-

step analysis.       "First, the court must sift through the averments

in the complaint, separating conclusory legal allegations (which

may be      disregarded)    from   allegations      of    fact   (which    must   be

credited)."        Rodríguez-Reyes v. Molina-Rodríguez, 711 F.3d 49, 53

(1st Cir. 2013).         "Second, the court must consider whether the

winnowed residue of factual allegations gives rise to a plausible

claim to relief."        Id.   If this factual residue is "too meager,

vague, or conclusory to remove the possibility of relief from the

realm of      mere    conjecture,"      the   complaint    may   be   dismissed.

Tambone, 597 F.3d at 442.

             "Government actors offend the First Amendment when they

retaliate against an individual for constitutionally protected

speech." González-Droz v. González-Colón, 660 F.3d 1, 16 (1st Cir.

2011).      To make out a First Amendment retaliation claim, the

plaintiff must show that his conduct was in fact constitutionally

protected.     Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429

U.S. 274, 287 (1977); Powell, 391 F.3d at 17.              Then, he must adduce

"proof of a causal connection between the allegedly protected

speech and the allegedly retaliatory response." González-Droz, 660

F.3d   at    16.      Causation    is    established      by   showing    that    the

plaintiff's conduct was a "substantial" or "motivating" factor in

bringing about the allegedly retaliatory action.                 Mt. Healthy, 429

U.S. at 287 (internal quotation marks omitted).


                                        -23-
           In this instance, the alleged retaliatory act is itself

in the form of government speech — the Secretary's use of the

plaintiff's name in a website announcement.         Courts have not been

receptive to retaliation claims arising out of government speech.

See, e.g., Balt. Sun Co. v. Ehrlich, 437 F.3d 410, 417 (4th Cir.

2006) ("When the challenged government action is government speech,

there is no retaliation liability — even if the plaintiff can

demonstrate a substantial adverse impact — unless the government

speech concerns 'private information about an individual' or unless

it was 'threatening, coercive, or intimidating so as to intimate

that   punishment,   sanction,   or   adverse    regulatory   action   will

imminently follow.'" (quoting Suarez Corp. Indus. v. McGraw, 202

F.3d 676, 689 (4th Cir. 2000))); Benningfield v. City of Houston,

157 F.3d 369, 376-77 (5th Cir. 1998) (explaining that government

speech in the form of "mere accusations" of wrongdoing and "mere

criticisms" does not amount to adverse employment action for

retaliation   purposes).     This     cautious    approach    to   limiting

government speech is warranted.       Not only do public officials have

free speech rights, but they also have an obligation to speak out

about matters of public concern.

           In his amended complaint, the plaintiff alleges that the

Secretary "issued a public announcement which singled out [the

plaintiff] (and no other individual respondent) by name."           He says

that this action departed from the Secretary's "custom and usual


                                  -24-
practice when issuing a public announcement of the filing of an

administrative        complaint"      under     which       he    does    not    normally

"identify any individual respondent by name."

           The        crucial    question           is     whether,       under     these

circumstances,        the   inclusion    of     the       plaintiff's     name     in   the

announcement can ground a claim of unconstitutional retaliation.

We think not.

           It    is    clear    beyond    hope       of    contradiction         that   the

inclusion of the plaintiff's name in a run-of-the-mill website

announcement did not sink to the level of actionable retaliatory

conduct.    The       plaintiff    does       not     contend      that    the    website

announcement     was    false    or    misleading,          nor    that    it    divulged

confidential information; he takes issue only with the use of his

name.   And even if the Secretary chose to include the plaintiff's

name in the announcement because he bore him a grudge — a matter on

which we take no view — that would not be enough to state a

plausible claim of unconstitutional retaliation.                           "[A] public

official's malicious intent, taken alone, cannot amount to a

retaliatory response."          Balt. Sun, 437 F.3d at 420.               There must be

actual "adverse conduct or speech."                  Id. (emphasis in original);

accord Scott v. Coughlin, 344 F.3d 282, 287-88 (2d Cir. 2003);

Suarez Corp., 202 F.3d at 685-86.             Allowing a plaintiff to weave a

First Amendment retaliation claim out of something so mundane as a

government official's issuance of a true statement, not couched in


                                         -25-
inflammatory   terms,   about   a    matter   of   public   concern   would

trivialize the Constitution.5

            That ties up this loose end.           The plaintiff has not

pleaded a plausible claim for unconstitutional retaliation based on

the website announcement. Consequently, the district court did not

err in dismissing this claim.

V.   CONCLUSION

            We need go no further. For the reasons elucidated above,

we affirm the judgment of the district court.



Affirmed.




     5
       Cf. G.F. Northall, Folk-Phrases of Four Counties 23 (1894)
("Sticks and stones will break my bones, but names will never hurt
me.").

                                    -26-